


110 HR 2361 IH: Responsible Renewable Energy Tax

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2361
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Doggett (for
			 himself, Mr. Hulshof,
			 Mr. Larson of Connecticut,
			 Mr. Andrews,
			 Mr. Becerra,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Mr. Braley of Iowa,
			 Ms. Corrine Brown of Florida,
			 Mr. Carnahan,
			 Ms. Carson,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Conyers, Mr. Crowley,
			 Mr. DeFazio,
			 Ms. DeLauro,
			 Mr. Ellison,
			 Mr. Emanuel,
			 Mr. Farr, Mr. Filner, Mr.
			 Fortenberry, Mr. Grijalva,
			 Mr. Hare, Mr. Hinchey, Mr.
			 Inslee, Ms. Kaptur,
			 Ms. Kilpatrick,
			 Mr. Kind, Ms. Lee, Mr.
			 Levin, Mr. Lewis of
			 Georgia, Mr. Lipinski,
			 Mr. Loebsack,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McNulty,
			 Mr. Oberstar,
			 Mr. Pascrell,
			 Ms. Schwartz,
			 Ms. Slaughter,
			 Ms. Solis,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Tierney,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Ms. Watson,
			 Mr. Welch of Vermont,
			 Mr. Waxman,
			 Ms. Waters,
			 Mrs. Capps,
			 Ms. Schakowsky, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow
		  the credit for renewable diesel in the case of fuel coproduced with petroleum,
		  natural gas, or coal feedstocks.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Renewable Energy Tax
			 Credit Act of 2007.
		2.Disallowance of
			 renewable diesel credit for fuel coproduced with certain feedstocks
			(a)Coproduction
			 with petroleum feedstockParagraph (3) of section 40A(f) of the
			 Internal Revenue Code of 1986 (defining renewable diesel) is amended by adding
			 at the end the following flush sentence:
				
					Such term
				does not include any fuel derived from coprocessing biomass with a feedstock
				which is not biomass. For purposes of this paragraph, the term
				biomass has the meaning given such term by section
				45K(c)(3)..
			(b)Conforming
			 amendmentSection 40A(f)(3) of such Code is amended by striking
			 (as defined in section 45K(c)(3)).
			(c)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after June 30, 2007.
			
